


110 HR 3921 RH: Procedural Fairness for September 11

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 261
		110th CONGRESS
		1st Session
		H. R. 3921
		[Report No.
		  110–413]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 22, 2007
			Mr. Bishop of New
			 York (for himself, Mr. Hall of New
			 York, Mr. King of New
			 York, Mr. Weiner,
			 Mr. Nadler,
			 Mr. Emanuel,
			 Mr. Markey,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Maloney of New York, and
			 Mr. Feeney) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		
			October 29, 2007
			Additional sponsors: Mr.
			 Serrano and Mrs. McCarthy of New
			 York
		
		
			October 29, 2007
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To provide nationwide subpoena authority
		  for actions brought under the September 11 Victim Compensation Fund of
		  2001.
	
	
		1.Short titleThis Act may be cited as the
			 Procedural Fairness for September 11
			 Victims Act of 2007.
		2.FindingsCongress finds the following:
			(1)The September 11th
			 Victims Compensation Fund of 2001 (49 U.S.C. 40101 note) establishes a Federal
			 cause of action in the United States District Court for the Southern District
			 of New York as the exclusive remedy for damages arising out of the hijacking
			 and subsequent crash of American Airlines flights 11 and 77, and United
			 Airlines flights 93 and 175, on September 11, 2001.
			(2)Rules 45(b)(2) and
			 45(c)(3)(A)(ii) of the Federal Rules of Civil Procedure effectively limit
			 service of a subpoena to any place within, or within 100 miles of, the district
			 of the court by which it is issued, unless a statute of the United States
			 expressly provides that the court, upon proper application and cause shown, may
			 authorize the service of a subpoena at any other place.
			(3)Litigating a
			 Federal cause of action under the September 11 Victims Compensation Fund of
			 2001 is likely to involve the testimony and the production of other documents
			 and tangible things by a substantial number of witnesses, many of whom may not
			 reside, be employed, or regularly transact business in, or within 100 miles of,
			 the Southern District of New York.
			3.Nationwide
			 subpoenasSection 408(b) of
			 the September 11 Victims Compensation Fund of 2001 (49 U.S.C. 40101 note) is
			 amended in by adding at the end the following:
			
				(4)Nationwide
				subpoenas
					(A)In
				generalA subpoena requiring
				the attendance of a witness at trial or a hearing conducted under this section
				may be served at any place in the United States.
					(B)Rule of
				constructionNothing in this
				subsection is intended to diminish the authority of a court to quash or modify
				a subpoena for the reasons provided in clause (i), (iii), or (iv) of
				subparagraph (A) or subparagraph (B) of rule 45(c)(3) of the Federal Rules of
				Civil
				Procedure.
					.
		
	
		October 29, 2007
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
